Case: 13-60225      Document: 00512501811         Page: 1    Date Filed: 01/15/2014




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                        United States Court of Appeals
                                                                                 Fifth Circuit

                                                                               FILED
                                    No. 13-60225                        January 15, 2014
                                  Summary Calendar
                                                                          Lyle W. Cayce
                                                                               Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

ANTONIO REESE,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                     for the Northern District of Mississippi
                             USDC No. 1:09-CR-103-1


Before REAVLEY, JONES, and PRADO, Circuit Judges.
PER CURIAM: *
       Antonio Reese appeals the concurrent 78-month sentences for
distribution of crack cocaine that were imposed after we remanded his case for
resentencing in light of Dorsey v. United States, 132 S. Ct. 2321 (2012). Dorsey
held that the sentence reductions of the Fair Sentencing Act (FSA) applied to
defendants like Reese who were sentenced after the FSA’s effective date.
Dorsey, 132 S. Ct. at 2329-31. At resentencing, the parties and the district


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 13-60225    Document: 00512501811    Page: 2   Date Filed: 01/15/2014


                                No. 13-60225

court agreed that no count of conviction involved the 28 grams or more of crack
cocaine needed to trigger any post-FSA mandatory minimum sentence and
that the total amount of crack relevant to guideline sentencing was 55.5 grams.
The proper revised sentencing range was 78 to 97 months, and the court
sentenced Reese at the bottom of that range.
      Reese says that he should have been sentenced to less than 78 months,
but he concedes that he does not know what the sentencing range should be.
He suggests vaguely that the sentence should be based on some unspecified
new recalculation of the ratio of crack cocaine to powder cocaine. However, as
the Supreme Court clearly explained in Dorsey, the FSA “had the effect of
lowering the [previous] 100-to-1 crack-to-powder ratio to 18-to-1.” Dorsey, 132
S. Ct. at 2329. This is the ratio Reese asked for and received at resentencing
through the application of the FSA. Reese overlooks or ignores that his FSA
sentence already reflects the reduced crack-to-powder ratio that he appears to
seek on appeal.
      Reese’s cryptic argument about the crack-to-powder ratio lacks any
arguable basis in fact or law and is therefore frivolous. See United States v.
Pineda Arrellano, 492 F.3d 624, 630 (5th Cir. 2007) (explaining what makes an
appeal “frivolous”). Accordingly, the appeal is DISMISSED as frivolous. 5TH
CIR. RULE 42.2




                                      2